Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 30, 2022 has been entered.
 
Claims 1-3,6-12,14-19 and 21-27 are pending. Claims 4,5,13 and 20 have been cancelled. Claims 1-3,8-12,18 and 19 have been amended. Claims 26 and 27 are new.

All prior rejections recited below are maintained for the reasons set forth below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18,19 and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 18 recites the limitation “unworn fabrics or garments” and the claims and original specification lack basis for the term unworn.
Claims 19 and 21-25 are also rejected for being dependent upon claim 18 and inheriting the same deficiency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3,6,7,26 and 27 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Monzyk (US 2011/0268672).
Monzyk teaches non-toxic solutions and solid powder compositions of potassium (VI) ferrate that does not contain potassium permanganate (paragraph 0034, 0032,0035,0036,0038,0040,0119). Monzyk teaches using the potassium (VI) ferrate to bleach or decolorize fabrics and clothing (paragraph 0161).  Monzyk teaches the compositions can be sprayed clothing (paragraph 0162). No potassium permanganate is required in the solid and potassium (VI) ferrate and water solutions. Since these solutions are potassium (VI) ferrate and water or 100% solid potassium (VI) ferrate powder, they are inherently less toxic than potassium permanganate. The ferrate concentration is taught to be 0.001-20% which reads on applicant’s concentrations sufficient to bleach garment (10g/l-150g/L, 1-15%, see applicant’s specification, Table 2, page 9). Monzyk teaches adding 10mg/1ml (10g/L) potassium ferrate (VI) aqueous solution to clean or destain a surface wherein the surfaces taught are fabrics and the stains can be oxidizable color bodies such as tea, coffee, grape, fruit  juices, tannins (which are dyes) (paragraph 0161,0162,0167,0170,0174-0181) Since the compositions are taught to bleach and decolorize textiles and clothing they must contain an effective amount to achieve the effect or no bleaching or decolorizing would occur. Since the compositions contain the same concentrations of potassium ferrate sufficient to bleach and decolorize fabrics, this would be an inherent property of the prior art compositions. Since the list of substrates that can be have stains and oxidizable color bodies removed is only a list of 8 and fabrics, clothing, carpets, furniture (upholstery) and wall coverings (curtains) all contain fabrics, one of ordinary skill in the art could at once envisage treating a fabric to decolor or bleach. Furthermore, Monzyk teaches bleaching textiles so the property or function is recognized and specifically teaches “formulations for whitening (or “bleaching”) should contain an effective amount of ferrate (IV); that is, an amount sufficient to result in noticeably reducing the color bodies that produce stains after one or more treatments (paragraph 0133). Regarding claims 2 and 3 which teach denim and indigo-dyed denim, this does not further limit the composition as the composition is the potassium (VI) ferrate and these limitations are intended use as the substrate treated does not add to the composition components. Claim 10 indicates the process can be controlled by visual inspection, but the “can be”  limitation is a capability not an actual method step and since the bleaching and decolorizing methods of Monzyk are capable of being controlled by visual inspection, the limitation is met. Accordingly, the broad teachings of Monzyk are sufficient to anticipate the material limitations of the applicant’s claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12,14-19,21-24,26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Monzyk (US 2011/0268672) in view of Wasinger (US 5,261,925).
Monzyk is relied upon as set forth above.
Monzyk does not specify indigo dyed denim, discolor the original color of the garment or fabric, treating unworn garments of fabric and visual inspection.
Wasinger teaches that in stone-washing and decolorizing methods it is standard in the art that indigo dyed denim is conventionally a substrate treated with chemical bleaching agents to produce stone washed effects (column 1, lines 10-49). Wasinger further teaches that a method of determining when to terminate the decoloring process can be determined by visual inspection (column 6, lines 10-20). Wasinger teaches decolorizing in the manufacture of the garments which meets the claimed limitation of permanently discoloring the original color of the garment of fabric and treating unworn garments or fabrics (column 3, lines 52-66; column 1, lines 33-45).Furthermore, Wasinger teach it is known to wash unworn original color denim blue jeans in a washing machine and treat with agents that produce the stone washed or worn effect  (column 7, lines 21-56 and  example 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Monzyk by using the compositions and methods on unworn original color indigo-dyed denim as these are the most standard substrates to be effectively stonewashed by chemical bleaching agents in the art. Additional it would have been obvious to use visual inspection as a method for controlling the stonewashing process in the methods of Monzyk as Wasinger teaches this method is effective in controlling the degree of decolorization by stopping treatment when a desired level of stonewashing is achieved. Monzyk clearly teaches applying 10mg/mL to destain a substrate or treat and clean a fabric, this concentration as applied as a bleaching agent to indigo dyed denim would effectively decolor and bleach the dye from the fabric as applicant’s claim teaches 10g/L (10mg/ml) is enough to decolor and bleach fabrics. 

Claims 8-12,14-19,21-24,26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Monzyk (US 2011/0268672) in view of Wasinger (US 5,633,722).
Monzyk is relied upon as set forth above.
Monzyk does not specify indigo dyed denim, discolor the original color of the garment or fabric, treating unworn garments of fabric and visual inspection.
Wasinger teaches that in stone-washing and decolorizing methods it is standard in the art that indigo dyed denim is conventionally a substrate treated with chemical bleaching agents to produce stone washed effects (column 1, lines 15-30). Wasinger further teaches that visual inspection is the most common method of color analysis in the color shading process (column 1, lines 40-60). Wasinger teaches decolorizing in the manufacture of the garments at production (plants which meets the claimed limitation of permanently discoloring the original color of the garment of fabric and treating unworn garments or fabrics (column 3, lines 52-66; column 1, lines 33-45).Furthermore, Wasinger teach it is known to wash unworn original color denim blue jeans in a washing machine and treat with agents that produce the stone washed or worn effect  (column 7, lines 21-56 and  example 1).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Monzyk by using the compositions and methods on indigo-dyed denim as these are the most standard substrates to be effectively stonewashed by chemical bleaching agents in the art. Additional it would have been obvious to use visual inspection as a method for controlling the stonewashing process in the methods of Monzyk as Wasinger teaches this method is the most common method in the art to control color shading. Substituting one art recognized method of stonewashing for the most common method in the art is obvious. 

Claims 9,11,12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Monzyk (US 2011/0268672) in view of Kunnure (US 2014/0007356).
Monzyk is relied upon as set forth above.
Monzyk does not specify indigo dyed denim and does not teach pre-treating with sodium persulfate.
Kunnure teach that sodium persulfate is conventionally applied as a desizing agent on indigo dyed denim prior to color modification with chemical bleaches to produce stone washed effects (paragraph 0016,0036,0102-0106).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Monzyk by using the sodium persulfate pre-treatment as Kunnure teaches this is conventional to desize indigo dyed denim with sodium persulfate prior to color codification with bleaching chemical agents to produce stone washed or bleach effects. It is obvious to use a standard desizing step prior to chemical bleaching to improve the color modification result. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Monzyk by using the compositions and methods on indigo-dyed denim as these are the most standard substrates to be effectively stonewashed by chemical bleaching agents in the art.

Claims 9,11,12,17,22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Monzyk (US 2011/0268672) in view of Tieckelmann (US 5,205,835).
Monzyk is relied upon as set forth above.
Monzyk does not specify indigo dyed denim and does not teach removing metal oxides from the garment or pre-treating with sodium persulfate.
Tieckelmann teach that sodium persulfate is conventionally applied as a desizing agent on indigo dyed denim prior to color modification with chemical bleaches to produce stone washed effects (column 3, lines 34-68). Tieckelmann teaches that manganese dioxide must be removed from dyed fabric and fabrics can be bleached after to enhance contrast between dyed and decolorized areas (column 3, lines 14-26; column 2, lines 1-15).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Monzyk by using the sodium persulfate pre-treatment and metal oxide removal as Tieckelmann teaches this is conventional to desize indigo dyed denim with sodium persulfate prior to color modification with bleaching chemical agents to produce stone washed or bleach effects and removal of metal oxides before additional bleaching enhances the contrast between dyed and decolorized areas. Treating with metal oxide removers prior to or after color modification would be obvious to remove dirty and stained appearance caused by these chemicals on the fabric (column 1, lines 60-68) and since Tieckelmann teaches another bleaching can be done after the first color modification, performing this step prior to the second bleaching is obvious.  It is obvious to use a standard desizing step prior to chemical bleaching to improve the color modification result. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Monzyk by using the compositions and methods on indigo-dyed denim as these are the most standard substrates to be effectively stonewashed by chemical bleaching agents in the art. 

Response to Arguments
Applicant's arguments filed Monzyk have been fully considered but they are not persuasive. The examiner argues that Monzyk clearly teaches bleaching which is decolorizing and teaches treating garments (paragraph 0161). The ferrate concentration of Monzyk is taught to be 0.001-20% which reads on applicant’s concentrations sufficient to bleach garment (10g/l-150g/L, 1-15%, see applicant’s specification, Table 2, page 9). Monzyk teaches adding 10mg/1ml (10g/L) potassium ferrate (VI) aqueous solution to clean or remove oxidizable color body stains from a surface wherein the surfaces taught are fabrics and the stains can be oxidizable color bodies such as tea, coffee, grape, fruit  juices, tannins (which are dyes) (paragraph 0161,0162,0167,0170,0174-0181). Since the list of substrates that can be have stains and oxidizable color bodies removed is only a list of 8 and fabrics, clothing, carpets, furniture (upholstery) and wall coverings (curtains) all contain fabrics, one of ordinary skill in the art could at once envisage treating a fabric to decolor or bleach. Since the compositions are taught to bleach and decolorize textiles and clothing they must contain an effective amount to achieve the effect or no bleaching or decolorizing would occur. Furthermore conventional laundering includes colored (dyed) as well as white clothes, therefore one can easily envisage applying the  claimed 10g/L potassium ferrate solution to a colored (dye) item of clothing and removing the dye. Since the compositions contain the same concentrations of potassium ferrate sufficient to bleach and decolorize fabrics, this would be an inherent property of the prior art compositions. The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable, In re Best, 562 F.2d 1252,1254,195 USPQ 430,433 (CCPA 1977). See also MPEP 2112 I. Furthermore, Monzyk teaches bleaching textiles so the property or function is recognized and specifically teaches “formulations for whitening (or “bleaching”) should contain an effective amount of ferrate (IV); that is, an amount sufficient to result in noticeably reducing the color bodies that produce stains after one or more treatments (paragraph 0133). Monzyk distinguishes cleaning and bleaching (paragraph 0139) and teaches oxidizing color bodies (paragraph 0168). Monzyk also recognizes bleaching is color removal (paragraph 0018)..
Applicant's arguments filed Monzyk in view of Wasinger have been fully considered but they are not persuasive. Both references are directed towards applying oxidizing agents to fabrics and textiles for the benefit of bleaching, therefore combining the teaching of one effective bleaching method for textiles with another effective bleaching method for textiles to decolorize fabrics is obvious. Both references include using oxidizing agents and bleaches to remove oxidizable color bodies from the dyed textiles. 
Applicant's arguments filed Kunnure have been fully considered but they are not persuasive. Kunnure teaches that conventionally the desizing step is performed prior to applying the color-modification agent (paragraph 0016) and conventional oxidative desizing agents such as sodium persulfate are used (paragraph 0161). It would be obvious from the teachings of Kunnure to first treat with a desizing agent which also has oxidative abilities such as sodium persulfate, and then color–modify the textile by decolorizing to produce stone washed effects. Since Kunnure teaches the sodium persulfate both color modifies by oxidation and also removes size, and is conventionally used prior to color modification, it would be obvious to do a pretreatment step with sodium persulfate. Applicant’s claims recite no limitation indicating the time interval between sodium persulfate application and ferrate treatment. Again the reason for the addition of the sodium persulfate as a booster, vs. a desizing agent is moot, as the chemical inherently provides both these effects and since Kunnure teaches pretreatment with an oxidizing desizing agent followed by color modification to decolorize, this benefit is obtained without being explicitly recited. Kunnure recognizes that conventionally pretreatment with a desizing agent provides a boost to the color modification as the size interferes with the decoloring. Furthermore the sodium persulfate is a booster because it has oxidizing properties on its own which would also decolorize the textile. Applicant’s arguments regarding the time of pretreatment with sodium persulfate from example 2 is moot as the claims require no time of treatment. 
Applicant's arguments filed Tieckelmann have been fully considered but they are not persuasive. The examiner relies upon Tieckelmann for the teaching that sodium persulfate is conventionally applied as a desizing agent on indigo dyed denim prior to color modification with chemical bleaches to produce stone washed effects. Therefore it would be obvious to add this pretreatment step to a textile bleaching process. Using known effective steps to enhance color removal from textiles is obvious and relevant to combining references to enhance dye removal. The methods of Tieckelmann could be combined with the fabric bleaching of Monzyk using a desizing with sodium persulfate step, and removal of metal oxides from the dyed fabrics step prior to color modification or bleaching with potassium ferrate as this is conventional in the art. Potassium permanganate is not required in Monzyk and is not relied upon for the decolorizing step which is already taught by Monzyk using potassium ferrate. Accordingly the rejections are maintained.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINA S KHAN/Primary Examiner, Art Unit 1761